J-A20031-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
            v.                             :
                                           :
RESHAWN L. CROSS-HILL,                     :
                                           :
                  Appellant                :           No. 1512 WDA 2015

               Appeal from the Order entered September 2, 2015
              in the Court of Common Pleas of Allegheny County,
               Criminal Division, No(s): CP-02-SA-0001270-2015

BEFORE: BOWES, STABILE and MUSMANNO, JJ.

JUDGMENT ORDER BY MUSMANNO, J.                         FILED JULY 13, 2016

      Reshawn L. Cross-Hill (“Cross-Hill”), pro se, appeals from the

judgment of sentence following her conviction of City of Pittsburgh local

ordinance LO T6 601.08A—open container in public. Cross-Hill also has filed

an Application for a Continuance of oral argument.       We deny Cross-Hill’s

Application for a Continuance, and dismiss her appeal.

      On September 2, 2015, Cross-Hill was found guilty of violating

Pittsburgh’s open container ordinance, after which Cross-Hill filed an appeal

de novo. When Cross-Hill failed to appear for summary appeal hearing, the

trial court dismissed Cross-Hill’s appeal, entered judgment on the issuing

authority, and sentenced Cross-Hill to pay all applicable costs.           See

Pa.R.Crim.P. 462(d) (providing that “if the defendant fails to appear, the trial

judge may dismiss the appeal and enter judgment in the court of common
J-A20031-16


pleas on the judgment of the issuing authority.”). Cross-Hill thereafter filed

a timely pro se appeal of her judgment of sentence.

        Cross-Hill presently has filed an Application for a Continuance of oral

argument in her case, asserting that she cannot attend argument because

she is in “a program.” Application for Continuance at 1. Notwithstanding,

our review discloses that Cross-Hill’s appellate brief is entirely deficient, with

her     argument    consisting   of   one   paragraph      detailing   her   personal

circumstances.1      Cross-Hill identifies no issue for review, and presents no

legal argument or citation to authority.      See Pa.R.A.P. 2119 (setting forth

the requirements for the argument section of an appellate brief). Further,

we are unable to discern any issue for review.

        “This Court may ... dismiss an appeal if the appellant fails to conform

to the requirements set forth in the Pennsylvania Rules of Appellate

Procedure.” In re Ullman, 995 A.2d 1207, 1211 (Pa. Super. 2010) (citation

omitted).     While this Court will construe pro se materials liberally, “pro se

status confers no special benefit on an appellant.” Id. at 1211-12. Because

the deficiencies in Cross-Hill’s brief preclude appellate review, we deny

Cross-Hill’s Application for a Continuance, and dismiss the appeal. See id.

        Application denied. Appeal dismissed.




1
    In fact, the entire brief consists of one paragraph.


                                      -2-
J-A20031-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/13/2016




                          -3-